 In the Matter Of PACIFIC AMERICAN FISHERIES, INC.andOFFICEEMPLOYEES'UNION,#21486, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. R-2111.-Decided November 30, 1940Jurisdiction:fish canning industry.Investigationand CertificationofRepresentatives:existence of question :dispute as to appropriate unit ; election necessary.No provision made for participation in election of rival union whererecord did not disclose that it claimed any membership within theappropriate unit. ,Unit Appropriate for CollectiveBargaining:all timekeepers, stenographers,billing clerks, and others engaged in keeping records, books, etc., as officeemployees, excluding storekeepers, first-aid men, stockroom men, traffic men,bookkeepers, employees with authority to employ or discharge or who cantial secretaries, and officers of the Company.Kerr, ' McCorddCarey, by Mr. Stephen V. Carey,of Seattle,Wash., for the Company.Mr. Samuel B. Bassett,of Seattle,Wash., for the A. F. of L.Mr. George Lane,of Seattle,Wash., for the C. I. O.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASE-On April 8, 1940, Office Employees' Union, #21486, herein calledthe A. F. of I.., filed with the Regional Director for the NineteenthRegion (Seattle,Washington) a petition alleging that a questionaffecting commerce, had arisen concerning representation; of em-ployees of Pacific American Fisheries, Inc., South Bellingham,Washington, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations' Act, 49 Stat. 449, herein called theAct.On April 27, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act and '28 N. L.R. B. No. 42.244 PACIFIC AMERICAN FISHERIES, INC.245Article III, Section 3 of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On September 26, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theA. F. of L., and Alaska Fishermen's Union, herein called the C. I. O.,a labor organization claiming to represent employees directly affectedby the investigation?Pursuant to notice, a hearing was held onOctober 17 and 18, 1940, at Bellingham, Washington, before ThomasP. Graham, the Trial Examiner duly designated by the Board.TheC. I. O. moved to intervene in the proceeding and the Trial Exam-iner granted this motion.All parties were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues- was afforded all parties.At the commence-ment of the hearing, and again at the conclusion of the hearing, theA. F. of L. moved to dismiss the petition to intervene on the groundthat the C. I. O. showed no substantial interest in this proceeding.The Trial Examiner denied the motion.During the course of thehearing the Trial Examiner made ' several rulings upon other mo-tions and upon objections to the admissibility of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.The C. I. O. and the Company each filed a brief whichthe Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THECOMPANYPacificAmerican Fisheries, Inc., a, Delaware corporation, has itsoffice,warehouse, and sales agency at South Bellingham, Washing-ton.It is primarily engaged in the business of canning fish, chieflysalmon, in Alaska.For its Alaska fishing-grounds and canneries in1940 the Company bought raw materials consisting of salt, seines,and trap wire to the value of one million dollars, all of which wereshipped from Washington with the exception of trap wire bought inAlaska. In 1940 the Company packed 650,000 cases of salmon, valuedin excess of three million dollars, all of which were shipped toWashington and thereafter to various States and foreign countries.1Service of notice of hearing was also made on United Cannery, Agriculture,Packingand Allied workers of America,Locals,Nos. 226, 227,237, and United Office & ProfessionalWorkers of America,Local 35.None of these'parties appeared at the hearing;' 246DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDOfficeEmployees' Union #21486, is a labor organization affiliatedwith the American Federation of Labor.Alaska Fishermen's Union is a labor organization affiliated withthe International Fishermen and Allied Workers of America andwith the Congress of Industrial Organizations.These organizations admit to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONIn March 1940 the A. F. of L. began organizing office employeesworking in the Washington office of the Company, some of whomworked during the season in the Company's Alaska canneries.Someemployees signed membership cards and attended an organizationmeeting held on March 25.About April 1 a representative of theA. F. of L. presented a contract to the Company covering suchemployees and some evidence of its right to represent them as bar-gaining agent.The Company questioned its majority and disagreedin respect to its proposed bargaining unit. In view of the approach-ing fishing season and the necessary departure of some employees forwork in Alaska, it was agreed to postpone further consideration ofthe matter until the fall.On April 8, 1940, the A. F. of L. filed itspetition in this proceeding.The statement prepared by a Field Examiner attached to theBoard's Regional Office and introduced into evidence discloses thattheA. F. of L. has been designated by a substantial number ofemployees in the appropriate unit.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a, close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andbetween the States and foreign countries, and tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.2 The A F. of L. presented to the Field Examiner 21 authorization cards which are datedbetween March 13 and April,15— 1940, and appear to bear genuine signatures of employeesin the unit set forth in the petition.The number of employees in the appropriate unit atthe time of the hearing was approximately, 24. rPACIFIC AMERICAN'FISHERIES,INC:,247V.THE APPROPRIATE UNITThe A. F. of L. states in its petition that the unit appropriate forcollective bargaining includes bookkeepers, storekeepers, stockroommen, first-aid men, timekeepers, stenographers, billing clerks, trafficmen, and others engaged in keeping records, books, etc., as officeemployees, except those with authority to employ and discharge orwho can recommend employment or discharge of other employees,those in positions of private or confidential secretaries, and officersof the Company.3At the commencement of the hearing it amendedits petition to exclude stockroom men and traffic men. In the courseof the hearing it again amended its petition to exclude all employeesin the proposed unit who were not employed for some part of theyear in Alaska.The C. I. 0. contends that the proposed unit is inappropriatebecause storekeepers are included with office employees and becausethe fish-canning industry and not a single company properly definesthe scope of the appropriate unit.The Company contends that book-keepers should be excluded from the unit and that all office workersshould be included within a single unit whether they work continu-ously in Washington or a part of the year in Alaska .4The Company is a member of Alaska Salmon Industry Inc., hereincalled the Agency.5The Agency is authorized to establish the laborpolicies of its members and negotiate and enforce their labor con-tracts.It determines general contract terms covering the severalcannery areas in Alaska.Uniform contracts under these terms' aresubsequently entered into between unions and member companiesoperating in a given area.The Agency thus negotiates contracts forabout 60 canneries, representing over 90 per cent of salmon-canningcompanies and 95 per cent of the industry by volume.Through theAgency the Company has entered into a series of contracts with theC. I. 0. for its various canning areas in Alaska covering fishermenand tender and cannery employees.The Company owns 11 can-neries in Alaska, but it does not operate all its canneries every sea-son.'The record discloses no bargaining contracts, however, betweenthe labor organizations and companies in the fishing industry forclerical employees or any history of collective bargaining upon thebasis of any unit comprising the clerical employees of all the com-8The record indicates that the Company has no employees classified in certain othercategories named in the petition.4 The Company's contention that the unit be confined to office employees earning not over$175 per month is apparently due to its desne to exclude bookkeepers from the unit.There is no evidence to warrant the adoption of this suggestion if more was intended.5The Agency was incorporated in January 1940A similar organization preceded itsformation.The Company operated seven canneries in the 1940 season. 248 - DECISIONSOF NATIONALLABOR RELATIONS BOARDpanies in the industry.Under these circumstances, we see no -reasonto deny the clerical employees of the Company the benefits ofcollective bargaining.The A. F. of L. included all clerical employees of the Companyin its organization drive without regard to the place where theirwork was performed.All are hired in Washington.We find thatclerical employees of the Company including those who work inWashington and those who work in Alaska and Washington form,tn integral unit.A storekeeper is hired by the Company as a summer employee forthe season at each cannery.He operates a retail store on a cashand credit basis, selling merchandise to employees and natives andsupplying the Company's tenders and mess halls.He keeps suchrecords of incoming and outgoing supplies as are incidental to mer-chandising.The bookkeeper supervises his work. In cannerieswhere a doctor is not resident, the storekeeper functions as first-aidman for emergencies.When the canneries are closed, certain em-ployees are retained or hired to function as winter, watchmen andwinter storekeepers for trade with the natives.They are carried onthe Company's pay roll as winter watchmen. The summer store-keeper often remains over in this dual capacity, but a fisherman orany other employee may be retained for this job. Fishermen whomay function as winter watchmen are covered by labor contracts ina fishermen's unit.The Company employs a first-aid man. It doesnot appear that he has any clerical duties other than those incidentto his first-aid work.Since it appears that the clerical duties ofstorekeepers and first-aid men are merely incidental to their prin-cipal duties of merchandising and emergency aid, and, in view of theother circumstances set forth above, we will'exclude them from theappropriate unit.A bookkeeper is assigned to each cannery under the supervisionof the comptroller inWashington. , He not only performs usualbookkeeping duties but acts as purchasing agent, paymaster, andcashierwith some supervisory and discretionary powers.BeforetheAlaska season opens, to the bookkeeper's discretion is left theselection of $10,000 to $12,000 worth of goods for the retail store.He is bonded as are executive officers of the Company.He has inhis exclusive control between $2,000 and $75,000 in currency duringthe fishing season for the payment of wages and local bills, theamount depending upon the location and size of the cannery.Thebookkeeper signs checks for local bills and wages paid in Alaska,keeps time for Washington employees, and in the absence of thesuperintendent has authority to sign checks for the season's wagesfor employees paid before the homecoming boat docks at Washing- PACIFIC AMERICANFISHERIES,INC.249ton.The bookkeeper is virtually an independent office manager inAlaska.The superintendent generally has little knowledge of officework.He is concerned with the fishing and cannery operations.When the superintendent is absent from the cannery for a day orovernight to oversee fishing operations or attend a conference, thebookkeeper is in charge.He receives confidential messages fromtheWashington office by telephone.He places insurance on ship-ihents of salmon under an open policy.Although the superintend-ent of the cannery normally hires all necessary employees, the book-keeper is empowered to hire longshoremen to unload or load supplieson the arrival of a boat in the absence of the superintendent.Thebookkeeper may recommend the 'hiring of other employees.Hesupervises the storekeeper.During the winter months the book-keeper concludes his reports, inventories, tax statements, and pre-pares for the coming season.The Company regards the bookkeeperas a confidential and supervisory employee.Since the record clearlyindicates that the bookkeeper's functions place him in the class ofemployees that the A. F. of L. proposes to exclude, and, in view ofthe circumstances set forth above, we will exclude bookkeepers fromthe appropriate unit.We find that all timekeepers, stenographers, billing clerks, andothers engaged in keeping records, books, etc., as office employeeswho are employed by Pacific American Fisheries, Inc., South Belling-ham,Washington, excluding storekeepers, first-aid men, stockroommen, traffic men, bookkeepers, employees with authority to employ ordischarge or who can recommend employment or discharge of otheremployees, private or confidential secretaries, and officers of theCompany, constitute a unit appropriate for the purpose of collectivebargaining, and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization 'and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of employeesof the Company can best be resolved by, and we shall accordinglydirect, an election by secret ballot.The record does not disclose that the C. I. 0. claims any member-ship within, the appropriate unit.We shall not provide for theparticipation of the C. I. 0. in the election:Those eligible to votein the election shall be employees in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof our Direction of Election, including employees who did not workduring the pay-roll period because they were ill or on vacation and 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who were then or have since been temporarily laid off,but excluding employees who have since quit or been discharged forcause.On the basis of the above findings of fact and upon the entirerecord in the case, the Board, makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Pacific American Fisheries, Inc., SouthBellingham,Washington, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All timekeepers, stenographers, billing clerks, and others en-gaged in keeping records, books, etc., as office employees who areemployed by Pacific American Fisheries, Inc., South Bellingham,Washington, excluding storekeepers, first-aid men, stockroom men,traffic men, bookkeepers, employees with authority to employ ordischarge or who can recommend employment or discharge of otheremployees, private or confidential secretaries and officers of the Com-pany, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8 of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby ,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with PacificAmerican Fisheries, Inc., South Bellingham, Washington, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theNineteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9 of saidRules and Regulations among all timekeepers, stenographers, billingclerks, and others engaged in keeping records, books, etc., as officeemployees who were employed by Pacific American Fisheries, Inc.,South Bellingham, Washington, during the pay-roll period immedi-ately preceding the date of this Direction of Election, includingemployees who did not work during that pay-roll period because theywere ill or on vacation and employees who were then or have since PACIFIC AMERICANFISHERIES,INC.251been temporarily laid off, but excluding storekeepers, first-aid men,stockroom men, traffic men, bookkeepers, employees with authorityto employ or discharge or who can recommend employment or dis-charge of `other employees, private or confidential secretaries,officersof the Company, and employees who have since' quit or been dis-charged for cause, to determine whether or not said employees desiretobe represented by Office Employees' Union, #21486, for thepurposes of collective bargaining.CHAIRMAN HARRY A. MILLIs took no part in the consideration ofthe above Decision and Direction of Election.[SAME TITLE]ORDER PERMITTING WITHDRAWAL OF PETITIONWITHOUT PREJUDICEDecember 23, 1940The Board, on November 30,.1940, having issued a Decision andDirection of Election in the above-entitled case, and, thereafter,Office Employees' Union No. 21486 having filed a motion requesting,inter alia, that the Board grant it leave to withdraw its petitionin the above-entitled case without prejudice, and the Board havingduly considered the matter,IT Is HEREBY ORDERED that leave be, and it hereby is, given toOffice Employees' Union No. 21486 to withdraw the said petition, andthat the above-entitled case be, and it hereby is, closed.28 N. L. R. B., No. 42a.,